DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattis et al. ("Gattis" US 20170257410), and further in view of Shi et al. ("Shi" US 20130212231).

Regarding claim 1, Gattis teaches A video playing method, the method comprising: 
receiving, by a server, a first request from a terminal device, the first request requesting a video to be played by the terminal device; and [Gattis – Para 0075, Fig. 4: teaches at step 405, a computing device (e.g., the point-of-interest controller 122) may receive a request for a content item from one or more client/user/requesting devices]
sending, by the server, a first response to the terminal device, the first response comprising dotting information of the video, the dotting information [i.e. hotspot information] comprising a dotting position [i.e. bookmark information] of the video.  [Gattis – Para 0076: teaches at step 410, the point-of-interest controller 122 may retrieve hotspot information for the content item from the hotspot database. wherein, the hotspot information includes its bookmark information (e.g., its start time and end time relative to playback of the content item).  Para 0078, Fig. 4: teaches at step 420, the point-of-interest controller 122 may cause playback of the content item and cause display of hotspot information (e.g., bookmarks).]
Gattis teaches requesting a video, but does not explicitly teach requesting a video address.  
Further, Gattis teaches sending a response comprising dotting information comprising dotting position, but does not explicitly teach the response comprising the video address, storage address of a video clip corresponding to information;

However, Shi teaches requesting a video address; [Shi – Fig. 5: suggest sending an MPD. Para 0108, 0004: teaches an MPD file received by the client terminal include addresses of program segments described by “URL”]
the response comprising the video address, storage address of a video clip corresponding to information; [Shi – Para 0092, 0108, Fig. 5: teaches the server sends segment contents corresponding to the identifier of the target media and the index values of the segments to the client terminal.] 



Regarding claim 2, Gattis and Shi teaches the method according to claim 1, wherein after the sending, by the server, the first response to the terminal device, the method further comprises: 
receiving, by the server, a second request sent by the terminal device, the second request requesting the video clip corresponding to the dotting position, the second request comprising the 15storage address of the video clip; [Shi – Para 0087, Fig. 5: teaches client terminal sending subsequent segment request messages carrying the identifier of the target media and index values of the segments.]
obtaining, by the server based on the storage address of the video clip, the video clip; and [Gattis – Para 0020: teaches the content server 106 may include software to locate and retrieve requested content and to initiate delivery (e.g., streaming) of the content to the requesting user(s) and/or device(s).]
sending, by the server, a second response to the terminal device, the second response comprising the video clip corresponding to the dotting position.  [Gattis – Para 0081, Fig. 4: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may 

Regarding claim 7, Gattis teaches A video playing method, the method comprising: 
receiving, by a terminal device, a first response providing  sent by a server after sending a first request to the server, the first request requesting a video to be played by the terminal device, the first response comprising dotting information [i.e. hotspot information]  of the video, the 5dotting information comprising a dotting position [i.e. bookmark information] of the video; [Gattis – Para 0075, Fig. 4: teaches at step 405, a computing device (e.g., the point-of-interest controller 122) may receive a request for a content item from one or more client/user/requesting devices.  Para 0076: teaches at step 410, the point-of-interest controller 122 may retrieve hotspot information for the content item from the hotspot database. wherein, the hotspot information includes its bookmark information (e.g., its start time and end time relative to playback of the content item). Para 0078, Fig. 4: teaches at step 420, the point-of-interest controller 122 may cause playback of the content item and cause display of hotspot information (e.g., bookmarks).]
obtaining, by the terminal device, the video;  [Gattis – Para 0078: teaches the point-of-interest controller 122 may transmit the content item in linear stream to the requesting device of step 405 for playback to the user]
playing, by the terminal device, the video clip. [Gattis – Para 0003: teaches During subsequent playback of the content item, a playback timeline (e.g., linear 
Gattis teaches requesting a video, but does not explicitly teach requesting a video address, the response comprising the video address, and a storage address of a video clip corresponding to information; 
loading the corresponding video clip based on the storage address of the video clip; and 

However, Shi teaches requesting a video address, the response comprising the video address, and a storage address of a video clip corresponding to information; [Shi – Fig. 5: suggest sending an MPD. Para 0108, 0004: teaches an MPD file received by the client terminal include addresses of program segments described by “URL”]
loading the corresponding video clip based on the storage address of the video clip; and [Shi – Para 0092, Fig. 5: teaches the server sends segment contents corresponding to the identifier of the target media and the index values of the segments to the client terminal.]
In addition, the rationale of claim 1 is used for this claim.

the method according to claim 7, wherein the loading, by the terminal device, the corresponding video clip comprises: 
sending, by the terminal device, a second request to the server, the second request requesting the video clip, the second request comprising the storage address of the video clip; and [Shi – Para 0087, Fig. 5: teaches client terminal sending subsequent segment request messages carrying the identifier of the target media and index values of the segments.]
15receiving, by the terminal device, a second response sent by the server, the second response comprising the video clip corresponding to the dotting position [Gattis – Para 0081, Fig. 4: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot)]

Regarding claim 9, Gattis and Shi teaches the method according to claim 7, the method further comprising: 
displaying, by the terminal device, a video clip corresponding to at least one dotting position closest to a current playing position when playing the video20closest to a current playing position when playing the video.20closest to a current playing position when playing the video.20closest to a current playing position when playing the video.20closest to a current playing position when playing the video. 20closest to a current playing position when playing the video.  
[Gattis – Para 0082, Fig. 4: teaches Steps 425-435 enable the user to select hotspot to jump (forwards or backwards) to various hotspots and enable playback of the content item either until another selection is made or until the end of the content item is 

Regarding claim 10, Gattis and Shi teaches the method according to claim 7, the method further comprising: 
playing, by the terminal device after receiving a trigger operation in the dotting position, the video clip corresponding to the dotting position when playing the video.  [Gattis – Para 0081: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot)]

Regarding Server claim 11 and 12, claim(s) 11 and 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1 and 2. Therefore, claim(s) 11 and 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 1 and 2.
[Examiner notes: Para 0021: teaches memory storing computer executable instructions to cause a processor to perform steps described herein and/or memory for storing data]

Regarding Device claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 7. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.


Regarding claim 18, Gattis and Shi teaches the terminal device according to claim 17. wherein the terminal device is further configured to: 
send a second request to the server, the second request requesting the video clip corresponding to the dotting position, the second request comprising the video clip storage address of the video 20clip, [Shi – Para 0087, Fig. 5: teaches client terminal sending subsequent segment request messages carrying the identifier of the target media and index values of the segments.]
receive a second response sent by the server, the second response comprising the video clip corresponding to the dotting position; and [Gattis – Para 0081, Fig. 4: teaches at step 430, in response to receiving a selection of a hotspot (e.g., the hotspot 506a), the point-of-interest controller 122 may cause playback of the selected hotspot and cause display of the hotspot information (e.g., menu, attribute information, other data relating to the hotspot)]
load the video clip based on the second response. [Shi – Para 0092, Fig. 5: teaches the server sends segment contents corresponding to the identifier of the target media and the index values of the segments to the client terminal.]

Regarding Device claim 19 and 20, claim(s) 19 and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 9 and 10. claim(s) 19 and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 9 and 10.

Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattis and Shi as applied to claim 1 above, and further in view of Ni et al. ("Ni" US 20180020243).

Regarding claim 3, Gattis and Shi teaches the method according to claim 1, wherein before the sending, by the server, the first response to the terminal device, the method further comprises: 
segmenting, by the server, the video into a plurality of video clips; 
[Shi – Para 0004: teaches using the HTTP streaming technology, a multimedia content may be divided into several media segments and then the media segments are transmitted to a client terminal through the HTTP protocol]
determining, by the server, a degree of highlighting of each video clip of the plurality of video clips; [Gattis – Para 0033, 0045, 0046: teaches the point-of-interest controller 122 may use the report to identify hotspots based on spikes in social media traffic relating to the content item and may create an entry point to the hotspot in the content item.  Examiner notes a determination of a spike in traffic is interpreted as a degree or threshold of what defines a highlight]
25selecting, by the server, N video clips [i.e. specific hotspots] of the plurality of video clips based on the degree of highlighting of each video clip of the plurality of video clips; and [Gattis – Para 0077, Fig. 4: teaches at step 415, the point-
determining, by the server, N dotting positions of the video based on positions of the N video clips in the video, wherein each dotting position of the N dotting positions corresponds to a video clip of the N video clips.  [Gattis – Para 0077, Fig. 4: teaches at step 415, the point-of-interest controller 122 may filter out one or more hotspots for the content item. In some instances, the filter may be based on specified attributes set in the request received in step 405. As an example, the request may specify to only show hotspots associated with fight scenes and, as a result, hotspots having attributes indicating they are a dance scene may be filtered out.]
Gattis and Shi teaches determining a degree of highlighting, but does not explicitly teach determining a degree of highlighting based on a preset neural network model;

However, Ni teaches determining a degree of highlighting based on a preset neural network model; [Ni – Para 0143, Fig. 5: teaches In Step 504, a set of frames of the received streaming video are automatically analyzed via artificial neural network software in order to determine a scene type for the frames based on the index file. Para 0151, Fig. 5: teaches as a result of the analysis performed in Step 504, as detailed above, a label can be applied to each scene of the streaming video]


Regarding claim 4, Gattis, Shi, and Ni teaches the method according to claim 3, wherein the determining, by the server, the degree of highlighting of each video clip based on a preset neural network model comprises: 
extracting, by the server, a first feature of each video clip based on the preset neural network model, the first feature comprising one or both of a temporal feature of a frame sequence or a spatial feature of the frame sequence; and 5or a spatial feature of the frame sequence; and 
[Ni – Para 0135: teaches In Step 454, the log file is parsed and analyzed in order to identify scene types. That is, the log file is analyzed in order to find information that indicates types of game play that occurred (or is occurring) during particular time periods within the game—e.g., identify what particular type of activity is occurring at particular points during the entire duration of the game, and which players or users are performing such activity]
determining, by the server, the degree of highlighting of the each video clip based on the first feature of the each video clip.  [Ni – Para 0108: teaches the scene classifier module 302 determines that the scene(s) is related to game-play, then the 

Regarding Server claim 13 and 14, claim(s) 13 and 14 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 3 and 4. Therefore, claim(s) 13 and 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 3 and 4.

Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattis, Shi, and Ni as applied to claim 3 above, and further in view of Garner ("Garner" US 9137578).

Regarding claim 5, Gattis, Shi, and Ni do not explicitly teach claim 5.  However, Garner teaches the method according to claim 3, wherein the segmenting, by the server, the video into the 10plurality of video clips comprises: 
performing, by the server, shot segmentation on the video to obtain a plurality of groups of image frames, wherein each group of image frames of the plurality of groups of image frames comprises a plurality of consecutive image frames; and [Garner – C7.L43-49: teaches the thumbnail displays 505, 507, 509, 515, 517, and 521 show an image preview of the respective content associated with the content listings 504, 506, 508, 510, 514, 516, 520, and 522, respectively]
synthesizing, by the server, the plurality of groups of image frames into one or more video clips with a preset length. 15clips with a preset length.  
[Garner – C7.L43-49: teaches the 
Gattis, Shi, Ni, and Garner are analogous in the art because they are from the same field of supplying video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gattis, Shi, and Ni in view of Garner to thumbnail previews for the reasons of improving user experience by allowing the user to view a short preview of segments when selecting a segment.

Regarding claim 6, Gattis, Shi, and Ni do not explicitly teach claim 6.  However, Garner teaches the method according to claim 3, wherein the segmenting, by the server, the video into the plurality of video clips comprises: 
performing, by the server, shot segmentation on the video based on shot types of the video to obtain a plurality of groups of image frames, wherein each group of image frames comprises a plurality of consecutive image frames; and 20obtain a plurality of groups of image frames, wherein each group of image frames comprises a plurality of consecutive image frames; and 
[Garner – C7.L43-49: teaches the thumbnail displays 505, 507, 509, 515, 517, and 521 show an image preview of the respective content associated with the content listings 504, 506, 508, 510, 514, 516, 520, and 522, respectively]
synthesizing, by the server, the plurality of groups of image frames into one or more video clips, wherein a similarity between two adjacent frames in a video clip falls within a preset range.  [Garner – Fig. 5A: suggest thumbnail displays 
In addition, the rationale of claim 5 is used for this claim.

Regarding Server claim 15 and 16, claim(s) 15 and 16 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 5 and 6. Therefore, claim(s) 15 and 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 5 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426




/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426